                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

MICHAEL R. SELNER,

        Plaintiff,                                      Case No.: 3:19-cv-234

vs.

COMMISSIONER OF SOCIAL SECURITY,                        Magistrate Judge Michael J. Newman
                                                        (Consent Case)
        Defendant.


 ORDER: (1) TERMINATING THE PARTIES’ PREVIOUSLY FILED JOINT MOTION
     THAT WAS FILED IN ERROR (DOC. 16); (2) GRANTING THE PARTIES’
  CORRECTED JOINT MOTION FOR AN AWARD OF ATTORNEY’S FEES UNDER
 THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”) (DOC. 17); AND (3) AWARDING
                    PLAINTIFF $3,300.00 IN EAJA FEES


        This Social Security disability benefits appeal is before the Court on the parties’ corrected

joint motion in which they agree that Plaintiff should be awarded attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $3,300.00. Doc. 17. Based

upon the parties’ motion in which they present no dispute that all requirements are met for the

reasonable award of EAJA fees, the Court: (1) GRANTS the parties’ corrected joint motion (doc.

17); and (2) AWARDS Plaintiff EAJA fees in the amount of $3,300.00. In addition to the

foregoing, the parties’ previously filed joint motion (doc. 16) appears to have been filed in error

and is, accordingly, TERMINATED on the Court’s docket. As no further matters remain pending

for review, this case remains TERMINATED upon the Court’s docket.

        IT IS SO ORDERED.


Date:   February 18, 2020                             s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge
